UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7500



RICHARD S. FETT,

                                             Plaintiff - Appellant,

          versus


P. A. TERRANGI, Indian Creek Correctional
Center and in their individual and official
capacity;   MONICIA  PORCHER,   Indian   Creek
Correctional Center and their individual and
official capacity; JOHNNY JONES, Indian Creek
Correctional Center and in their individual
and official capacity; S. GOYNES, Indian Creek
Correctional Center and in their individual
and official capacity; ANNA POWERS, in their
individual and official capacity,

                                            Defendants - Appellees,

          and



CHARLES E. THOMPSON, Staunton Correctional
Center and in their individual and official
capacity;   MAGGIE    N.    REDMOND,    Staunton
Correctional Center and in their individual
and official capacity; ROBERT W. BYRD,
Staunton Correctional Center and in their
individual   and   official   capacity;    JAMES
BROCKINGTON, JR., Indian Creek Correctional
Center and in their individual and official
capacity;   C.   WASHINGTON,     Indian    Creek
Correctional Center and in their individual
and official capacity,

                                                        Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria, T. S. Ellis, III, District
Judge (CA-02-271-AM), and at Norfolk, Jerome B. Friedman, District
Judge (CA-02-805-2).


Submitted:   February 27, 2004             Decided:   April 2, 2004


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard S. Fett, Appellant Pro Se.      Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

           Richard S. Fett appeals the orders of the district court

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -